Case 1:19-cv-23651-UU Document 18 Entered on FLSD Docket 11/12/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                                    IN ADMIRALTY

                                  CASE NO. 19-cv-23651-UU

 LORRAINE MAHEU,

               Plaintiff,
 v.

 CARNIVAL CORPORATION,

             Defendant.
 _______________________________/

         NOTICE OF FILING PROPOSED ORDER SCHEDULING MEDIATION

        COMES NOW the Defendant, CARNIVAL, by and through its undersigned counsel, and

 hereby files this Notice of Filing Proposed Order Scheduling Mediation.

                                             Respectfully submitted,

                                             VALENTINA M. TEJERA
                                             CARNIVAL CORPORATION
                                             3655 N.W. 87th Avenue
                                             Miami, Florida 33178-2428
                                             (305) 406-7556 Direct Phone
                                             (305) 599-2600 Ext. 18024 Assistant’s Phone
                                             (305) 406-4732 Telefax
                                             Dedicated Judge’s Phone (305) 406-5399
                                             (For Judges only)

                                             By:__s/ Valentina M. Tejera, Esq.__
                                                 Valentina M. Tejera, Esq.
                                                 Fla. Bar No: 536946
Case 1:19-cv-23651-UU Document 18 Entered on FLSD Docket 11/12/2019 Page 2 of 2




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 12, 2019, I electronically filed the foregoing

 document with the Clerk of Court using CM/ECF. I also certify that the foregoing document is

 being served this day on all counsel of record or pro se parties identified on the attached Service

 List in the manner specified, either via transmission of Notices of Electronic Filing generate by

 CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

 to receive electronically Notices of Electronic Filing.

                                               Respectfully submitted,


                                               VALENTINA M. TEJERA
                                               CARNIVAL CORPORATION
                                               3655 N.W. 87th Avenue
                                               Miami, Florida 33178-2428
                                               (305) 406-7556 Direct Phone
                                               (305) 599-2600 Ext. 18024 Assistant’s Phone
                                               (305) 406-4732 Telefax
                                               Dedicated Judge’s Phone (305) 406-5399
                                               (For Judges only)

                                               By:__s/ Valentina M. Tejera, Esq.__
                                                   Valentina M. Tejera, Esq.
                                                   Fla. Bar No: 536946

                                             ]
                                          SERVICE LIST

 VALENTINA M. TEJERA, ESQ.                      CURT OBRONT, ESQ.
 vtejera@carnival.com                           curt@obrontcorey.com
 3655 N.W. 87th Avenue                          OBRONT COREY, PLLC
 Miami, FL 33178                                100 South Biscayne Boulevard
 Telephone: (305) 406-7556                      Suite 800
 Facsimile: (305) 406-4732                      Miami, FL 33131
 Attorney for Defendant                         Telephone: (305) 373-1040
                                                Facsimile: (305) 373-2040
                                                Attorney for Plaintiff

                         [Service via CM/ECF Notice of Electronic Filing
